Exhibit 10.25

 

LOGO [g154055g26r76.jpg]

ImageBarCode

 

 

LOAN AGREEMENT

This Agreement dated as of December 24, 2010, is between Bank of America, N.A.
(the “Bank”) and eLoyalty Corporation (the “Borrower”).

 

1. FACILITY NO. 1: LINE OF CREDIT AMOUNT AND TERMS

1.1 Line of Credit Amount.

 

(a) During the availability period described below, the Bank will provide a line
of credit to the Borrower. The amount of the line of credit (the “Facility No. 1
Commitment”) is Five Million and 00/100 Dollars ($5,000,000.00).

 

(b) This is a revolving line of credit. During the availability period, the
Borrower may repay principal amounts and reborrow them.

 

(c) The Borrower agrees not to permit the principal balance outstanding to
exceed the Facility No. 1 Commitment. If the Borrower exceeds this limit, the
Borrower will immediately pay the excess to the Bank upon the Bank’s demand.

1.2 Availability Period. The line of credit is available between the date of
this Agreement and December 31, 2011, or such earlier date as the availability
may terminate as provided in this Agreement (the “Facility No. 1 Expiration
Date”).

The availability period for this line of credit will be considered renewed if
and only if the Bank has sent to the Borrower a written notice of renewal for
the line of credit (the “Renewal Notice”). If this line of credit is renewed, it
will continue to be subject to all the terms and conditions set forth in this
Agreement except as modified by the Renewal Notice. If this line of credit is
renewed, the term “Expiration Date” shall mean the date set forth in the Renewal
Notice as the Expiration Date and the same process for renewal will apply to any
subsequent renewal of this line of credit.

1.3 Repayment Terms.

 

(a) The Borrower will pay interest on January 31, 2011, and then on the last day
of each month thereafter until payment in full of any principal outstanding
under this facility.

 

(b) The Borrower will repay in full any principal, interest or other charges
outstanding under this facility no later than the Facility No. 1 Expiration
Date. Any interest period for an optional interest rate (as described below)
shall expire no later than the Facility No. 1 Expiration Date.

1.4 Interest Rate.

 

(a) The interest rate is a rate per year equal to the BBA LIBOR Daily Floating
Rate plus 0.75 percentage point(s).

 

(b) The BBA LIBOR Daily Floating Rate is a fluctuating rate of interest which
can change on each banking day. The rate will be adjusted on each banking day to
equal the British Bankers Association LIBOR Rate (“BBA LIBOR”) for U.S. Dollar
deposits for delivery on the date in question for a one month term beginning on
that date. The Bank will use the BBA LIBOR Rate as published by Reuters (or
other commercially available source providing quotations of BBA LIBOR as
selected by the Bank from time to time) as determined at approximately 11:00
a.m. London time two (2) London Banking Days prior to the date in question, as
adjusted from time to time in the Bank’s sole discretion for reserve
requirements, deposit insurance assessment rates and other regulatory costs. If
such rate is not available at such time for any reason, then the rate will be
determined by such alternate method as reasonably selected by the Bank. A
“London Banking Day” is a day on which banks in London are open for business and
dealing in offshore dollars.

1.5 Optional Interest Rates. Instead of the interest rate based on the rate
stated in the paragraph entitled “Interest Rate” above, the Borrower may elect
the optional interest rates listed below for this Facility No. 1 during interest
periods agreed to by the Bank and the Borrower. The optional interest rates
shall be subject to the terms and conditions



--------------------------------------------------------------------------------

described later in this Agreement. Any principal amount bearing interest at an
optional rate under this Agreement is referred to as a “Portion.” The following
optional interest rates are available:

 

(a) BBA LIBOR (Adjusted Periodically) Rate plus 0.75 percentage point(s).

1.6 Letters of Credit.

 

(a) During the availability period, at the request of the Borrower, the Bank
will issue:

 

  (i) standby letters of credit with a maximum maturity of three hundred
sixty-five (365) days but not to extend more than three hundred sixty-five
(365) days beyond the Facility No. 1 Expiration Date.

 

(b) The amount of the letters of credit outstanding at any one time (including
the drawn and unreimbursed amounts of the letters of credit) may not exceed Five
Million and 00/100 Dollars ($5,000,000.00).

 

(c) In calculating the principal amount outstanding under the Facility No. 1
Commitment, the calculation shall include the amount of any letters of credit
outstanding, including amounts drawn on any letters of credit and not yet
reimbursed.

 

(d) The following letters of credit are outstanding from the Bank for the
account of the Borrower:

 

Letter of Credit Number

   Amount   3095652    $ 960,000.00    3095662    $ 1,200,000.00    3099010    $
300,000.00   

As of the date of this Agreement, these letters of credit shall be deemed to be
outstanding under this Agreement, and shall be subject to all the terms and
conditions stated in this Agreement.

 

(e) The Borrower agrees:

 

  (i) Any sum drawn under a letter of credit may, at the option of the Bank, be
added to the principal amount outstanding under this Agreement. The amount will
bear interest and be due as described elsewhere in this Agreement.

 

  (ii) If there is a default under this Agreement, to immediately prepay and
make the Bank whole for any outstanding letters of credit.

 

  (iii) The issuance of any letter of credit and any amendment to a letter of
credit is subject to the Bank’s written approval and must be in form and content
satisfactory to the Bank and in favor of a beneficiary acceptable to the Bank.

 

  (iv) To sign the Bank’s form Application and Agreement for Commercial Letter
of Credit or Application and Agreement for Standby Letter of Credit, as
applicable.

 

  (v) To pay any issuance and/or other fees that the Bank notifies the Borrower
will be charged for issuing and processing letters of credit for the Borrower.

 

  (vi) To allow the Bank to automatically charge its checking account for
applicable fees, discounts, and other charges.

 

2. OPTIONAL INTEREST RATES

2.1 Optional Rates. Each optional interest rate is a rate per year. Interest
will be paid on January 31, 2011, and then on the same day of each month
thereafter until payment in full of any principal outstanding under this
Agreement. No Portion will be converted to a different interest rate during the
applicable interest period. Upon the occurrence of an event of default under
this Agreement, the Bank may terminate the availability of optional interest
rates for interest periods commencing after the default occurs. At the end of
each interest period, the interest rate will revert to the rate stated in the
paragraph(s) entitled “Interest Rate” above, unless the Borrower has designated
another optional interest rate for the Portion.



--------------------------------------------------------------------------------

2.2 LIBOR Rate. The election of LIBOR Rates shall be subject to the following
terms and requirements:

 

(a) The interest period during which the LIBOR Rate will be in effect will be
one month, two months or three months. The first day of the interest period must
be a day other than a Saturday or a Sunday on which banks are open for business
in New York and London and dealing in offshore dollars (a “LIBOR Banking Day”).
The last day of the interest period and the actual number of days during the
interest period will be determined by the Bank using the practices of the London
inter-bank market.

 

(b) Each LIBOR Rate portion will be for an amount not less than One Hundred
Thousand and 00/100 Dollars ($100,000.00).

 

(c) The “LIBOR Rate” means the interest rate determined by the following
formula. (All amounts in the calculation will be determined by the Bank as of
the first day of the interest period.)

LIBOR Rate     =    London Inter-Bank Offered Rate

                             (1.00 - Reserve Percentage)

Where,

 

  (i) “London Inter-Bank Offered Rate” means the interest rate at which the Bank
of America’s London Banking Center, London, Great Britain, would offer U.S.
dollar deposits for the applicable interest period to other major banks in the
London inter-bank market at approximately 11:00 a.m. London time two (2) London
Banking Days before the commencement of the interest period. A “London Banking
Day” is a day on which banks in London are open for business and dealing in
offshore dollars.

 

  (ii) “Reserve Percentage” means the total of the maximum reserve percentages
for determining the reserves to be maintained by member banks of the Federal
Reserve System for Eurocurrency Liabilities, as defined in Federal Reserve Board
Regulation D, rounded upward to the nearest 1/100 of one percent. The percentage
will be expressed as a decimal, and will include, but not be limited to,
marginal, emergency, supplemental, special, and other reserve percentages.

 

(d) The Borrower shall irrevocably request a LIBOR Rate Portion no later than
12:00 noon Central time on the LIBOR Banking Day preceding the day on which the
London Inter-Bank Offered Rate will be set, as specified above. For example, if
there are no intervening holidays or weekend days in any of the relevant
locations, the request must be made at least three days before the LIBOR Rate
takes effect.

 

(e) The Bank will have no obligation to accept an election for a LIBOR Rate
Portion if any of the following described events has occurred and is continuing:

 

  (i) Dollar deposits in the principal amount, and for periods equal to the
interest period, of a LIBOR Rate Portion are not available in the London
inter-bank market; or

 

  (ii) The LIBOR Rate does not accurately reflect the cost of a LIBOR Rate
Portion.

 

(f) Each prepayment of a LIBOR Rate Portion, whether voluntary, by reason of
acceleration or otherwise, will be accompanied by the amount of accrued interest
on the amount prepaid and a prepayment fee as described below. A “prepayment” is
a payment of an amount on a date earlier than the scheduled payment date for
such amount as required by this Agreement.

 

(g) The prepayment fee shall be in an amount sufficient to compensate the Bank
for any loss, cost or expense incurred by it as a result of the prepayment,
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Portion
or from fees payable to terminate the deposits from which such funds were
obtained. The Borrower shall also pay any customary administrative fees charged
by the Bank in connection with the foregoing. For purposes of this paragraph,
the Bank shall be deemed to have funded each Portion by a matching deposit or
other borrowing in the applicable interbank market, whether or not such Portion
was in fact so funded.



--------------------------------------------------------------------------------

3. COLLATERAL

3.1 Personal Property. The personal property listed below now owned or owned in
the future by the parties listed below will secure the Borrower’s obligations to
the Bank under this Agreement. The collateral is further defined in security
agreement(s) executed by the owners of the collateral.

 

(a) Money Market account #23-001059162643 with the Bank and owned by the
Borrower in an amount not less than 100% of the outstanding face value of the
letters of credit.

 

4. FEES AND EXPENSES

4.1 Fees.

 

(a) Loan Fee. The Borrower agrees to pay a loan fee in the amount of Fifteen
Thousand and 00/100 Dollars ($15,000.00). This fee is due on the date of this
Agreement.

 

(b) Waiver Fee. If the Bank, at its discretion, agrees to waive or amend any
terms of this Agreement, the Borrower will, at the Bank’s option, pay the Bank a
fee for each waiver or amendment in an amount advised by the Bank at the time
the Borrower requests the waiver or amendment. Nothing in this paragraph shall
imply that the Bank is obligated to agree to any waiver or amendment requested
by the Borrower. The Bank may impose additional requirements as a condition to
any waiver or amendment.

 

(c) Late Fee. To the extent permitted by law, the Borrower agrees to pay a late
fee in an amount not to exceed four percent (4%) of any payment that is more
than fifteen (15) days late. The imposition and payment of a late fee shall not
constitute a waiver of the Bank’s rights with respect to the default.

4.2 Expenses. The Borrower agrees to immediately repay the Bank for expenses
that include, but are not limited to, filing, recording and search fees,
appraisal fees, title report fees, and documentation fees.

4.3 Reimbursement Costs.

 

(a) The Borrower agrees to reimburse the Bank for any expenses it incurs in the
preparation of this Agreement and any agreement or instrument required by this
Agreement. Expenses include, but are not limited to, reasonable attorneys’ fees,
including any allocated costs of the Bank’s in-house counsel to the extent
permitted by applicable law.

 

(b) The Borrower agrees to reimburse the Bank for the cost of periodic
appraisals of the collateral, at such intervals as the Bank may reasonably
require. The actions described in this paragraph may be performed by employees
of the Bank or by independent appraisers.

 

5. DISBURSEMENTS, PAYMENTS AND COSTS

5.1 Disbursements and Payments.

 

(a) Each payment by the Borrower will be made in U.S. Dollars and immediately
available funds by debit to a deposit account as described in this Agreement or
otherwise authorized by the Borrower. For payments not made by direct debit,
payments will be made by mail to the address shown on the Borrower’s statement
or at one of the Bank’s banking centers in the United States, or by such other
method as may be permitted by the Bank.

 

(b) The Bank may honor instructions for advances or repayments given by the
Borrower (if an individual), or by any one of the individuals authorized to sign
loan agreements on behalf of the Borrower, or any other individual designated by
any one of authorized signers (each an “Authorized Individual”).

 

(c) For any payment under this Agreement made by debit to a deposit account, the
Borrower will maintain sufficient immediately available funds in the deposit
account to cover each debit. If there are insufficient immediately available
funds in the deposit account on the date the Bank enters such debit authorized
by this Agreement, the Bank may reverse the debit.

 

(d) Each disbursement by the Bank and each payment by the Borrower will be
evidenced by records kept by the Bank. In addition, the Bank may, at its
discretion, require the Borrower to sign one or more promissory notes.



--------------------------------------------------------------------------------

(e) Prior to the date each payment of principal and interest and any fees from
the Borrower becomes due (the “Due Date”), the Bank will mail to the Borrower a
statement of the amounts that will be due on that Due Date (the “Billed
Amount”). The calculations in the bill will be made on the assumption that no
new extensions of credit or payments will be made between the date of the
billing statement and the Due Date, and that there will be no changes in the
applicable interest rate. If the Billed Amount differs from the actual amount
due on the Due Date (the “Accrued Amount”), the discrepancy will be treated as
follows:

 

  (i) If the Billed Amount is less than the Accrued Amount, the Billed Amount
for the following Due Date will be increased by the amount of the discrepancy.
The Borrower will not be in default by reason of any such discrepancy.

 

  (ii) If the Billed Amount is more than the Accrued Amount, the Billed Amount
for the following Due Date will be decreased by the amount of the discrepancy.

Regardless of any such discrepancy, interest will continue to accrue based on
the actual amount of principal outstanding without compounding. The Bank will
not pay the Borrower interest on any overpayment.

5.2 Telephone and Telefax Authorization.

 

(a) The Bank may honor telephone or telefax instructions for advances or
repayments or for the designation of optional interest rates and telefax
requests for the issuance of letters of credit given, or purported to be given,
by any one of the Authorized Individuals.

 

(b) Advances will be deposited in and repayments will be withdrawn from account
number IL-5800322850 owned by eLoyalty Corporation. or such other of the
Borrower’s accounts with the Bank as designated in writing by the Borrower.

 

(c) The Borrower will indemnify and hold the Bank harmless from all liability,
loss, and costs in connection with any act resulting from telephone or telefax
instructions the Bank reasonably believes are made by any Authorized Individual.
This paragraph will survive this Agreement’s termination, and will benefit the
Bank and its officers, employees, and agents.

5.3 Direct Debit.

 

(a) The Borrower agrees that on the Due Date the Bank will debit the Billed
Amount from deposit account number IL-5800322850 owned by eLoyalty Corporation
or such other of the Borrower’s accounts with the Bank as designated in writing
by the Borrower (the “Designated Account”).

 

(b) The Borrower may terminate this direct debit arrangement at any time by
sending written notice to the Bank at the address specified at the end of this
Agreement. If the Borrower terminates this arrangement, then the principal
amount outstanding under this Agreement will at the option of the Bank bear
interest at a rate per annum which is .50 percentage point(s) higher than the
rate of interest otherwise provided under this Agreement.

5.4 Banking Days. Unless otherwise provided in this Agreement, a banking day is
a day other than a Saturday, Sunday or other day on which commercial banks are
authorized to close, or are in fact closed, in the state where the Bank’s
lending office is located, and, if such day relates to amounts bearing interest
at an offshore rate (if any), means any such day on which dealings in dollar
deposits are conducted among banks in the offshore dollar interbank market. All
payments and disbursements which would be due on a day which is not a banking
day will be due on the next banking day. All payments received on a day which is
not a banking day will be applied to the credit on the next banking day.

5.5 Interest Calculation. Except as otherwise stated in this Agreement, all
interest and fees, if any, will be computed on the basis of a 360-day year and
the actual number of days elapsed. This results in more interest or a higher fee
than if a 365-day year is used. Installments of principal which are not paid
when due under this Agreement shall continue to bear interest until paid.

5.6 Default Rate. Upon the occurrence of any default or after maturity or after
judgment has been rendered on any obligation under this Agreement, all amounts
outstanding under this Agreement, including any interest, fees, or costs which
are not paid when due, will at the option of the Bank bear interest at a rate
which is 6.0 percentage point(s) higher than the rate of interest otherwise
provided under this Agreement. This may result in compounding of interest. This
will not constitute a waiver of any default.



--------------------------------------------------------------------------------

6. CONDITIONS

Before the Bank is required to extend any credit to the Borrower under this
Agreement, it must receive any documents and other items it may reasonably
require, in form and content acceptable to the Bank, including any items
specifically listed below.

6.1 Authorizations. If the Borrower or any guarantor is anything other than a
natural person, evidence that the execution, delivery and performance by the
Borrower and/or such guarantor of this Agreement and any instrument or agreement
required under this Agreement have been duly authorized.

6.2 Governing Documents. If required by the Bank, a copy of the Borrower’s
organizational documents.

6.3 Security Agreements. Signed original security agreements covering the
personal property collateral which the Bank requires.

6.4 Perfection and Evidence of Priority. Evidence that the security interests
and liens in favor of the Bank are valid, enforceable, properly perfected in a
manner acceptable to the Bank and prior to all others’ rights and interests,
except those the Bank consents to in writing. All title documents for motor
vehicles which are part of the collateral must show the Bank’s interest.

6.5 Payment of Fees. Payment of all fees and other amounts due and owing to the
Bank, including without limitation payment of all accrued and unpaid expenses
incurred by the Bank as required by the paragraph entitled “Reimbursement
Costs.”

6.6 Good Standing. Certificates of good standing for the Borrower from its state
of formation and from any other state in which the Borrower is required to
qualify to conduct its business.

6.7 Insurance. Evidence of insurance coverage, as required in the “Covenants”
section of this Agreement.

 

7. REPRESENTATIONS AND WARRANTIES

When the Borrower signs this Agreement, and until the Bank is repaid in full,
the Borrower makes the following representations and warranties. Each request
for an extension of credit constitutes a renewal of these representations and
warranties as of the date of the request:

7.1 Formation. If the Borrower is anything other than a natural person, it is
duly formed and existing under the laws of the state or other jurisdiction where
organized.

7.2 Authorization. This Agreement, and any instrument or agreement required
hereunder, are within the Borrower’s powers, have been duly authorized, and do
not conflict with any of its organizational papers.

7.3 Enforceable Agreement. This Agreement is a legal, valid and binding
agreement of the Borrower, enforceable against the Borrower in accordance with
its terms, and any instrument or agreement required hereunder, when executed and
delivered, will be similarly legal, valid, binding and enforceable.

7.4 Good Standing. In each state in which the Borrower does business, it is
properly licensed, in good standing, and, where required, in compliance with
fictitious name statutes.

7.5 No Conflicts. This Agreement does not conflict with any law, agreement, or
obligation by which the Borrower is bound.

7.6 Financial Information. All financial and other information that has been or
will be supplied to the Bank is sufficiently complete to give the Bank accurate
knowledge of the Borrower’s (and any guarantor’s) financial condition, including
all material contingent liabilities. Since the date of the most recent financial
statement provided to the Bank, there has been no material adverse change in the
business condition (financial or otherwise), operations, properties or prospects
of the Borrower (or any guarantor). If the Borrower is comprised of the trustees
of a trust, the foregoing representations shall also pertain to the trustor(s)
of the trust.

7.7 Lawsuits. There is no lawsuit, tax claim or other dispute pending or
threatened against the Borrower which, if lost, would impair the Borrower’s
financial condition or ability to repay the loan, except as have been disclosed
in writing to the Bank.



--------------------------------------------------------------------------------

7.8 Collateral. All collateral required in this Agreement is owned by the
grantor of the security interest free of any title defects or any liens or
interests of others, except those which have been approved by the Bank in
writing.

7.9 Permits, Franchises. The Borrower possesses all permits, memberships,
franchises, contracts and licenses required and all trademark rights, trade name
rights, patent rights, copyrights and fictitious name rights necessary to enable
it to conduct the business in which it is now engaged.

7.10 Other Obligations. The Borrower is not in default on any obligation for
borrowed money, any purchase money obligation or any other material lease,
commitment, contract, instrument or obligation, except as have been disclosed in
writing to the Bank.

7.11 Tax Matters. The Borrower has no knowledge of any pending assessments or
adjustments of its income tax for any year and all taxes due have been paid,
except as have been disclosed in writing to the Bank.

7.12 No Event of Default. There is no event which is, or with notice or lapse of
time or both would be, a default under this Agreement.

7.13 Insurance. The Borrower has obtained, and maintained in effect, the
insurance coverage required in the “Covenants” section of this Agreement.

7.14 ERISA Plans.

 

(a) Each Plan (other than a multiemployer plan) is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state law. Each Plan has received a favorable determination letter from the IRS
and to the best knowledge of the Borrower, nothing has occurred which would
cause the loss of such qualification. The Borrower has fulfilled its
obligations, if any, under the minimum funding standards of ERISA and the Code
with respect to each Plan, and has not incurred any liability with respect to
any Plan under Title IV of ERISA.

 

(b) There are no claims, lawsuits or actions (including by any governmental
authority), and there has been no prohibited transaction or violation of the
fiduciary responsibility rules, with respect to any Plan which has resulted or
could reasonably be expected to result in a material adverse effect.

 

(c) With respect to any Plan subject to Title IV of ERISA:

 

  (i) No reportable event has occurred under Section 4043(c) of ERISA for which
the PBGC requires 30-day notice.

 

  (ii) No action by the Borrower or any ERISA Affiliate to terminate or withdraw
from any Plan has been taken and no notice of intent to terminate a Plan has
been filed under Section 4041 of ERISA.

 

  (iii) No termination proceeding has been commenced with respect to a Plan
under Section 4042 of ERISA, and no event has occurred or condition exists which
might constitute grounds for the commencement of such a proceeding.

 

(d) The following terms have the meanings indicated for purposes of this
Agreement:

 

  (i) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

  (ii) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

  (iii) “ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Code.

 

  (iv) “PBGC” means the Pension Benefit Guaranty Corporation.

 

  (v) “Plan” means a pension, profit-sharing, or stock bonus plan intended to
qualify under Section 401(a) of the Code, maintained or contributed to by the
Borrower or any ERISA Affiliate, including any multiemployer plan within the
meaning of Section 4001(a)(3) of ERISA.



--------------------------------------------------------------------------------

8. COVENANTS

The Borrower agrees, so long as credit is available under this Agreement and
until the Bank is repaid in full:

8.1 Use of Proceeds.

 

(a) To use the proceeds of Facility No. 1 only for working capital.

 

(b) The proceeds of the credit extended under this Loan Agreement may not be
used directly or indirectly to purchase or carry any “margin stock” as that term
is defined in Regulation U of the Board of Governors of the Federal Reserve
System, or extend credit to or invest in other parties for the purpose of
purchasing or carrying any such “margin stock,” or to reduce or retire any
indebtedness incurred for such purpose.

8.2 Financial Information. To provide the following financial information and
statements in form and content acceptable to the Bank, and such additional
information as requested by the Bank from time to time. The Bank reserves the
right, upon written notice to the Borrower, to require the Borrower to deliver
financial information and statements to the Bank more frequently than otherwise
provided below, and to use such additional information and statements to measure
any applicable financial covenants in this Agreement.

 

(a) Within one hundred twenty (120) days of the fiscal year end, the annual
financial statements of the Borrower, certified and dated by an authorized
financial officer. These financial statements must be audited (with an opinion
satisfactory to the Bank) by a Certified Public Accountant acceptable to the
Bank.

 

(b) Within forty-five (45) days of the period’s end (including the last period
in each fiscal year), quarterly financial statements of the Borrower, certified
and dated by an authorized financial officer. These financial statements may be
company-prepared.

8.3 Bank as Principal Depository. To maintain the Bank or one of its affiliates
as its principal depository bank, including for the maintenance of business,
cash management, operating and administrative deposit accounts.

8.4 Change of Management. Not to make any substantial change in the present
executive or management personnel of the Borrower without providing the Bank
written notice.

8.5 Additional Negative Covenants. Not to, without the Bank’s written consent:

 

(a) Enter into any consolidation, merger, or other combination, or become a
partner in a partnership, a member of a joint venture, or a member of a limited
liability company.

 

(b) Acquire or purchase a business or its assets.

 

(c) Engage in any business activities substantially different from the
Borrower’s present business.

 

(d) Liquidate or dissolve the Borrower’s business.

8.6 Notices to Bank. To promptly notify the Bank in writing of:

 

(a) Any substantial dispute between any governmental authority and the Borrower
or any Obligor.

 

(b) Any event of default under this Agreement, or any event which, with notice
or lapse of time or both, would constitute an event of default.

 

(c) Any material adverse change in the Borrower’s Obligor’s business condition
(financial or otherwise), operations, properties or prospects, or ability to
repay the credit.

 

(d) Any change in the Borrower’s or any Obligor’s name, legal structure,
principal residence (for an individual), state of registration (for a registered
entity), place of business, or chief executive office if the Borrower or any
Obligor has more than one place of business.

 

(e) Any actual contingent liabilities of the Borrower or any Obligor, and any
such contingent liabilities which are reasonably foreseeable, where such
liabilities are in excess of Two Hundred Fifty Thousand and 00/100 Dollars
($250,000.00) in the aggregate.



--------------------------------------------------------------------------------

For purposes of this Agreement, “Obligor” shall mean any guarantor, or any party
pledging collateral to the Bank, or, if the Borrower is comprised of the
trustees of a trust, any trustor.

8.7 Insurance.

 

(a) General Business Insurance. To maintain insurance satisfactory to the Bank
as to amount, nature and carrier covering property damage (including loss of use
and occupancy) to any of the Borrower’s properties, business interruption
insurance, public liability insurance including coverage for contractual
liability, product liability and workers’ compensation, and any other insurance
which is usual for the Borrower’s business. Each policy shall provide for at
least 30 days prior notice to the Bank of any cancellation thereof.

8.8 Compliance with Laws. To comply with the laws (including any fictitious or
trade name statute), regulations, and orders of any government body with
authority over the Borrower’s business. The Bank shall have no obligation to
make any advance to the Borrower except in compliance with all applicable laws
and regulations and the Borrower shall fully cooperate with the Bank in
complying with all such applicable laws and regulations.

8.9 ERISA Plans. Promptly during each year, to pay and cause any subsidiaries to
pay contributions adequate to meet at least the minimum funding standards under
ERISA with respect to each and every Plan; file each annual report required to
be filed pursuant to ERISA in connection with each Plan for each year; and
notify the Bank within ten (10) days of the occurrence of any Reportable Event
that might constitute grounds for termination of any capital Plan by the Pension
Benefit Guaranty Corporation or for the appointment by the appropriate United
States District Court of a trustee to administer any Plan. “ERISA” means the
Employee Retirement Income Security Act of 1974, as amended from time to time.
Capitalized terms in this paragraph shall have the meanings defined within
ERISA.

8.10 ERISA Plans-Notices. With respect to a Plan subject to Title IV of ERISA,
to give prompt written notice to the Bank of:

 

(a) The occurrence of any reportable event under Section 4043(c) of ERISA for
which the PBGC requires 30-day notice.

 

(b) Any action by the Borrower or any ERISA Affiliate to terminate or withdraw
from a Plan or the filing of any notice of intent to terminate under
Section 4041 of ERISA.

 

(c) The commencement of any proceeding with respect to a Plan under Section 4042
of ERISA.

8.11 Books and Records. To maintain adequate books and records.

8.12 Audits. To allow the Bank and its agents to inspect the Borrower’s
properties and examine, audit, and make copies of books and records at any
reasonable time. If any of the Borrower’s properties, books or records are in
the possession of a third party, the Borrower authorizes that third party to
permit the Bank or its agents to have access to perform inspections or audits
and to respond to the Bank’s requests for information concerning such
properties, books and records.

8.13 Perfection of Liens. To help the Bank perfect and protect its security
interests and liens, and reimburse it for related costs it incurs to protect its
security interests and liens.

8.14 Cooperation. To take any action reasonably requested by the Bank to carry
out the intent of this Agreement.

 

9. DEFAULT AND REMEDIES

If any of the following events of default occurs, the Bank may do one or more of
the following: declare the Borrower in default, stop making any additional
credit available to the Borrower, and require the Borrower to repay its entire
debt immediately and without prior notice. If an event which, with notice or the
passage of time, will constitute an event of default has occurred and is
continuing, the Bank has no obligation to make advances or extend additional
credit under this Agreement. In addition, if any event of default occurs, the
Bank shall have all rights, powers and remedies available under any instruments
and agreements required by or executed in connection with this Agreement, as
well as all rights and remedies available at law or in equity. If an event of
default occurs under the paragraph entitled “Bankruptcy,” below, with respect to
the Borrower, then the entire debt outstanding under this Agreement will
automatically be due immediately.

9.1 Failure to Pay. The Borrower fails to make a payment under this Agreement
when due.



--------------------------------------------------------------------------------

9.2 Other Bank Agreements. Any default occurs under any other agreement the
Borrower (or any Obligor) or any of the Borrower’s related entities or
affiliates has with the Bank or any affiliate of the Bank.

9.3 Cross-default. Any default occurs under any agreement in connection with any
credit the Borrower (or any Obligor) or any of the Borrower’s related entities
or affiliates has obtained from anyone else or which the Borrower (or any
Obligor) or any of the Borrower’s related entities or affiliates has guaranteed.

9.4 False Information. The Borrower or any Obligor has given the Bank false or
misleading information or representations.

9.5 Bankruptcy. The Borrower, any Obligor, or any general partner of the
Borrower or of any Obligor files a bankruptcy petition, a bankruptcy petition is
filed against any of the foregoing parties, or the Borrower, any Obligor, or any
general partner of the Borrower or of any Obligor makes a general assignment for
the benefit of creditors.

9.6 Receivers. A receiver or similar official is appointed for a substantial
portion of the Borrower’s or any Obligor’s business, or the business is
terminated, or, if any Obligor is anything other than a natural person, such
Obligor is liquidated or dissolved.

9.7 Lien Priority. The Bank fails to have an enforceable first lien (except for
any prior liens to which the Bank has consented in writing) on or security
interest in any property given as security for this Agreement (or any guaranty).

9.8 Lawsuits. Any lawsuit or lawsuits are filed on behalf on one or more trade
creditors against the Borrower or any Obligor in an aggregate amount of Two
Hundred Fifty Thousand Dollars ($250,000.00) or more in excess of any insurance
coverage.

9.9 Judgments. Any judgments or arbitration awards are entered against the
Borrower or any Obligor, or the Borrower or any Obligor enters into any
settlement agreements with respect to any litigation or arbitration, in an
aggregate amount of Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00)
or more in excess of any insurance coverage.

9.10 Material Adverse Change. A material adverse change occurs, or is reasonably
likely to occur, in the Borrower’s (or any Obligor’s) business condition
(financial or otherwise), operations, properties or prospects, or ability to
repay the credit; or the Bank determines that it is insecure for any other
reason.

9.11 Government Action. Any government authority takes action that the Bank
believes materially adversely affects the Borrower’s or any Obligor’s financial
condition or ability to repay.

9.12 Default under Related Documents. Any default occurs under any guaranty,
subordination agreement, security agreement, deed of trust, mortgage, or other
document required by or delivered in connection with this Agreement or any such
document is no longer in effect, or any guarantor purports to revoke or disavow
the guaranty.

9.13 ERISA Plans. Any one or more of the following events occurs with respect to
a Plan of the Borrower subject to Title IV of ERISA, provided such event or
events could reasonably be expected, in the judgment of the Bank, to subject the
Borrower to any tax, penalty or liability (or any combination of the foregoing)
which, in the aggregate, could have a material adverse effect on the financial
condition of the Borrower:

 

(a) A reportable event shall occur under Section 4043(c) of ERISA with respect
to a Plan.

 

(b) Any Plan termination (or commencement of proceedings to terminate a Plan) or
the full or partial withdrawal from a Plan by the Borrower or any ERISA
Affiliate.

9.14 Other Breach Under Agreement. A default occurs under any other term or
condition of this Agreement not specifically referred to in this Article. This
includes any failure or anticipated failure by the Borrower (or any other party
named in the Covenants section) to comply with the financial covenants set forth
in this Agreement, whether such failure is evidenced by financial statements
delivered to the Bank or is otherwise known to the Borrower or the Bank.

 

10. ENFORCING THIS AGREEMENT; MISCELLANEOUS

10.1 GAAP. Except as otherwise stated in this Agreement, all financial
information provided to the Bank and all financial covenants will be made under
generally accepted accounting principles, consistently applied.



--------------------------------------------------------------------------------

10.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Illinois. To the extent that the Bank has greater
rights or remedies under federal law, whether as a national bank or otherwise,
this paragraph shall not be deemed to deprive the Bank of such rights and
remedies as may be available under federal law.

10.3 Successors and Assigns. This Agreement is binding on the Borrower’s and the
Bank’s successors and assignees. The Borrower agrees that it may not assign this
Agreement without the Bank’s prior consent. The Bank may sell participations in
or assign this loan, and may exchange information about the Borrower (including,
without limitation, any information regarding any hazardous substances) with
actual or potential participants or assignees. If a participation is sold or the
loan is assigned, the purchaser will have the right of set-off against the
Borrower.

10.4. Consent to Jurisdiction. TO INDUCE THE BANK TO ACCEPT THIS AGREEMENT, THE
BORROWER IRREVOCABLY AGREES THAT, SUBJECT TO THE BANK’S SOLE AND ABSOLUTE
ELECTION, ALL ACTIONS OR PROCEEDINGS IN ANY WAY ARISING OUT OF OR RELATED TO
THIS AGREEMENT WILL BE LITIGATED IN COURTS HAVING SITUS IN CHICAGO, ILLINOIS.
THE BORROWER HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY COURT
LOCATED WITHIN CHICAGO, ILLINOIS, WAIVES PERSONAL SERVICE OF PROCESS UPON THE
BORROWER, AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED
MAIL DIRECTED TO THE BORROWER AT THE ADDRESS STATED ON THE SIGNATURE PAGE HEREOF
AND SERVICE SO MADE WILL BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT.

10.5. Waiver of Jury Trial. THE BORROWER AND THE BANK EACH WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS
(A) UNDER THIS AGREEMENT OR ANY RELATED AGREEMENT OR UNDER ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION WITH THIS AGREEMENT OR (B) ARISING FROM ANY BANKING
RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT, AND AGREES THAT ANY
SUCH ACTION OR PROCEEDING WILL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
THE BORROWER AGREES THAT IT WILL NOT ASSERT ANY CLAIM AGAINST THE BANK OR ANY
OTHER PERSON INDEMNIFIED UNDER THIS AGREEMENT ON ANY THEORY OF LIABILITY FOR
SPECIAL, INDIRECT, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES.

10.6 Severability; Waivers. If any part of this Agreement is not enforceable,
the rest of the Agreement may be enforced. The Bank retains all rights, even if
it makes a loan after default. If the Bank waives a default, it may enforce a
later default. Any consent or waiver under this Agreement must be in writing.

10.7 Attorneys’ Fees. The Borrower shall reimburse the Bank for any reasonable
costs and attorneys’ fees incurred by the Bank in connection with the
enforcement or preservation of any rights or remedies under this Agreement and
any other documents executed in connection with this Agreement, and in
connection with any amendment, waiver, “workout” or restructuring under this
Agreement. In the event of a lawsuit or arbitration proceeding, the prevailing
party is entitled to recover costs and reasonable attorneys’ fees incurred in
connection with the lawsuit or arbitration proceeding, as determined by the
court or arbitrator. In the event that any case is commenced by or against the
Borrower under the Bankruptcy Code (Title 11, United States Code) or any similar
or successor statute, the Bank is entitled to recover costs and reasonable
attorneys’ fees incurred by the Bank related to the preservation, protection, or
enforcement of any rights of the Bank in such a case. As used in this paragraph,
“attorneys’ fees” includes the allocated costs of the Bank’s in-house counsel.

10.8 Set-Off.

 

(a) In addition to any rights and remedies of the Bank provided by law, upon the
occurrence and during the continuance of any event of default under this
Agreement, the Bank is authorized, at any time, to set off and apply any and all
Deposits of the Borrower or any Obligor held by the Bank against any and all
Obligations owing to the Bank. The set-off may be made irrespective of whether
or not the Bank shall have made demand under this Agreement or any guaranty, and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable Deposits.

 

(b) The set-off may be made without prior notice to the Borrower or any other
party, any such notice being waived by the Borrower (on its own behalf and on
behalf of each Obligor) to the fullest extent permitted by law. The Bank agrees
promptly to notify the Borrower after any such set-off and application;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.

 

(c)

For the purposes of this paragraph, “Deposits” means any deposits (general or
special, time or demand, provisional or final, individual or joint) and any
instruments owned by the Borrower or any Obligor which come into the possession
or custody or under the control of the Bank. “Obligations” means all
obligations, now or hereafter



--------------------------------------------------------------------------------

 

existing, of the Borrower to the Bank under this Agreement and under any other
agreement or instrument executed in connection with this Agreement, and the
obligations to the Bank of any Obligor.

10.9 One Agreement. This Agreement and any related security or other agreements
required by this Agreement, collectively:

 

(a) represent the sum of the understandings and agreements between the Bank and
the Borrower concerning this credit;

 

(b) replace any prior oral or written agreements between the Bank and the
Borrower concerning this credit; and

 

(c) are intended by the Bank and the Borrower as the final, complete and
exclusive statement of the terms agreed to by them.

In the event of any conflict between this Agreement and any other agreements
required by this Agreement, this Agreement will prevail. Any reference in any
related document to a “promissory note” or a “note” executed by the Borrower and
dated as of the date of this Agreement shall be deemed to refer to this
Agreement, as now in effect or as hereafter amended, renewed, or restated.

10.10 Indemnification. The Borrower will indemnify and hold the Bank harmless
from any loss, liability, damages, judgments, and costs of any kind relating to
or arising directly or indirectly out of (a) this Agreement or any document
required hereunder, (b) any credit extended or committed by the Bank to the
Borrower hereunder, and (c) any litigation or proceeding related to or arising
out of this Agreement, any such document, or any such credit. This indemnity
includes but is not limited to attorneys’ fees (including the allocated cost of
in-house counsel). This indemnity extends to the Bank, its parent, subsidiaries
and all of their directors, officers, employees, agents, successors, attorneys,
and assigns. This indemnity will survive repayment of the Borrower’s obligations
to the Bank. All sums due to the Bank hereunder shall be obligations of the
Borrower, due and payable immediately without demand.

10.11 Notices. Unless otherwise provided in this Agreement or in another
agreement between the Bank and the Borrower, all notices required under this
Agreement shall be personally delivered or sent by first class mail, postage
prepaid, or by overnight courier, to the addresses on the signature page of this
Agreement, or sent by facsimile to the fax numbers listed on the signature page,
or to such other addresses as the Bank and the Borrower may specify from time to
time in writing. Notices and other communications shall be effective (i) if
mailed, upon the earlier of receipt or five (5) days after deposit in the U.S.
mail, first class, postage prepaid, (ii) if telecopied, when transmitted, or
(iii) if hand-delivered, by courier or otherwise (including telegram, lettergram
or mailgram), when delivered.

10.12 Headings. Article and paragraph headings are for reference only and shall
not affect the interpretation or meaning of any provisions of this Agreement.

10.13 Counterparts. This Agreement may be executed in as many counterparts as
necessary or convenient, and by the different parties on separate counterparts
each of which, when so executed, shall be deemed an original but all such
counterparts shall constitute but one and the same agreement.

10.14 Borrower Information; Reporting to Credit Bureaus. The Borrower authorizes
the Bank at any time to verify or check any information given by the Borrower to
the Bank, check the Borrower’s credit references, verify employment, and obtain
credit reports. The Borrower agrees that the Bank shall have the right at all
times to disclose and report to credit reporting agencies and credit rating
agencies such information pertaining to the Borrower and/or all guarantors as is
consistent with the Bank’s policies and practices from time to time in effect.

This Agreement is executed as of the date stated at the top of the first page.

Bank:

Bank of America, N.A.

 

By:   /s/ Travis Burns   Travis Burns, Senior Vice President



--------------------------------------------------------------------------------

Borrower: eLoyalty Corporation By:   /s/ William B. Noon   William B. Noon, Vice
President/Chief Financial Officer   /s/ Kelly D. Conway   Kelly D. Conway,
President/Chief Executive Officer

 

Address where notices to eLoyalty Corporation are to be

sent:

    Address where notices to the Bank are to be sent: 150 Field Drive, Ste. 250
    Doc Retention - GCF Lake Forest, IL 60045     MO1-800-08-11         800
Market Street, 8th Floor         St. Louis, MO 63101-2510 Telephone:  
(847) 582-7000      

 

Facsimile:

  (866) 255-9922 Facsimile:            

Federal law requires Bank of America, N.A. (the “Bank” ) to provide the
following three notices. The notices are not part of the foregoing agreement or
instrument and may not be altered. Please read the notices carefully.

 

(1) USA PATRIOT ACT NOTICE

Federal law requires all financial institutions to obtain, verify and record
information that identifies each person who opens an account or obtains a loan.
The Bank will ask for the Borrower’s legal name, address, tax ID number or
social security number and other identifying information. The Bank may also ask
for additional information or documentation or take other actions reasonably
necessary to verify the identity of the Borrower, guarantors or other related
persons.